DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Election/Restrictions
Applicants amended the claim 1 to require that variable p has to be just 1.  This renders the previous prior art rejection moot.
The Examiner extended the structure search utilizing Registry, HCaplus, and Casreact of STN (per Markush search strategy) for a species of genus formula I of instant claim 1, wherein variable n is 1; R1 is H; m is 1 and X is –CH2-; p is 1 and R2 is substituted heteroaryl; and R3 is substituted heteroaryl.  This retrieved an applicable prior art reference.
Therefore, the search will not be extended unnecessarily to additional species of formula I of instant claim 1.  
The Examiner has determined that the compound of embodiment b) of claim 1 is free of the prior art.
The prior art and double patent art searches have not been extended beyond Applicants’ elected species and the extended Markush searches conducted to date on genus formula I of claim 1.
Applicants’ elected species and the extended searches (following Markush search strategy) to date read on claims 1-8 and 10-11.
Claims 9 and 12-24 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 04/15/2019.
Current Status of 15/757,716
Claims 1-8 and 10-11 have been examined on the merits.  Claims 1 and 8 are currently amended.  Claims 2-7 and 10-11 are original.
Response to Arguments
The Examiner acknowledges receipt of Applicants’ claim amendments and Reply of December 28, 2020.
The Examiner has reviewed the claim amendments and Reply of 12/28/2020.
The amendment of 12/28/2020 to the title of the Specification is received and acknowledged.  Said amendment is formally entered into the record.
The claim objection against claim 1-8 and 10-11 (see paragraph 18 in previous Office Action) is withdrawn since Applicants removed the duplicate limitation as requested.
The claim 8 objection (see paragraph 19 in previous Office Action) is withdrawn since Applicants removed the duplicate compound.
The prior art rejection against claims 1-2 and 5-6 (see paragraphs 20-21 in previous Office Action) is withdrawn since Applicants deleted 0 as an embodiment for variable p.
Response to Amendment
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 and 5-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by ACS (American Chemical Society.  Chemical Abstract Service.  RN 885455-30-1.  First made available to public on STN entry date of 24 May 2006).
The reference ACS teaches the following compound, which is a species of instant claim 1 embodiment a) genus formula I:   
    PNG
    media_image1.png
    409
    702
    media_image1.png
    Greyscale
 (see enclosed ACS reference), wherein variable n is 1; R1 is H; m is 1 and X is –CH2-; p is 1 and R2 is substituted heteroaryl; and R3 is substituted heteroaryl.  This anticipates instant claims 1-2 and 5-6.
This prior art rejection can be made in this FINAL Office Action since it was only found as a result of an extended Markush search of genus Formula I as permitted by .
Conclusion
Claims 3-4, 7-8, and 10-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 1-2 and 5-6 are not presently allowable as written.
The base claim 1 is drafted in alternative Markush limitation form.  Therefore, the claim 1 encompasses EITHER a compound of genus Formula I OR the compound of embodiment b).
The compound of embodiment b) of claim 1 is free of the prior art and double patent art.
A structure search using Registry, HCaplus, and Casreact databases of STN (see “SEARCH 6” in enclosed search notes) did not retrieve ANY prior art or double patent reference against the compound 
    PNG
    media_image2.png
    191
    371
    media_image2.png
    Greyscale
 of embodiment b).  In fact, only the instant application was retrieved in a structure search of said embodiment b) compound.  Furthermore, a review of said results by inventor and assignee/owner name search DID NOT retrieve any double patent or prior art references.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN S KENYON whose telephone number is (571)270-1567.  The examiner can normally be reached on Monday-Friday 10a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on (571) 272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/JOHN S KENYON/Primary Patent Examiner, Art Unit 1625